Citation Nr: 0013780	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  94-37 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
disability of the right knee rated as status post internal 
derangement of the right knee with degenerative joint disease 
from November 4, 1991 to October 14, 1993, and in excess of 
30 percent for disability of the right knee rated as status 
post total right knee replacement on and after December 1, 
1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1973.

The current appeal arose from a May 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to an 
evaluation in excess of 10 percent for status post internal 
derangement of the right knee, and service connection for a 
chronic acquired disorder of the left knee as secondary to 
the service-connected disability of the right knee.

In September 1992 the RO granted entitlement to an increased 
evaluation of 20 percent for status post internal derangement 
of the right knee with degenerative joint disease effective 
from November 4, 1991, and affirmed the previous denial of 
entitlement to service connection for a chronic acquired 
disorder of the left knee as secondary to the service-
connected disability of the right knee.

The RO affirmed the determinations previously entered when it 
issued a rating decision in January 1994.

In July 1994 the RO granted entitlement to a temporary total 
convalescence rating pursuant to the criteria of 38 C.F.R. 
§ 4.30 (1999), and on a schedular basis for status post total 
right knee replacement effective from October 15, 1993 
through November 30, 1994; and assigned an increased 
evaluation of 30 percent for the right knee disability 
effective from December 1, 1994; and affirmed the prior 
denial of entitlement to service connection for a chronic 
acquired disorder of the left knee as secondary to the 
service-connected disability of the right knee.

In October 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.




In November 1999 the RO granted entitlement to service 
connection for status post total left knee replacement as 
secondary to service-connected status post right knee 
replacement with assignment of a 20 percent evaluation 
effective from November 4, 1991, a temporary total 
convalescence evaluation pursuant to the criteria of 
38 C.F.R. § 4.30, and on a schedular basis effective from 
October 15, 1993 through November 30, 1994; and assignment a 
30 percent evaluation for the left knee disability effective 
December 1, 1994.  

A notice of disagreement has not been received with respect 
to the November 1999 rating decision and accordingly the left 
knee disability is not in appellate status.

In November 1999 the RO affirmed the 30 percent evaluation 
for status post total right knee replacement.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Status post internal derangement of the right knee with 
degenerative joint disease was productive of not more than 
severe impairment from November 4, 1991 through October 14, 
1993.

2.  The veteran's complaints of right knee pain on motion are 
based radiographic studies showing degenerative joint 
disease.

3.  Since December 1, 1994 status post total right knee 
replacement has been productive of residual weakness, pain, 
and limitation of flexion, but not to a severe degree.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent 
for status post internal derangement of the right knee with 
degenerative joint disease from November 4, 1991 to October 
14, 1993 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5257 (1999).

2.  The criteria for a separate compensable evaluation of 10 
percent for degenerative joint disease of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

3.  The criteria for an evaluation in excess of 30 percent 
for status post total right knee replacement on and after 
December 1, 1994 have not been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010-5055 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that the 
veteran was occasionally treated for right knee 
symptomatology, including a possible tear of the right medial 
meniscus in 1973.

VA conducted a general medical examination of the appellant 
in January 1974.  She complained of swelling, aching, and 
locking on occasion after exercise.  Examination concluded in 
a diagnosis of internal derangement of the right knee.  X-ray 
of the right knee disclosed Pellegrini-Stieda calcification.  
The bones and soft tissue were otherwise normal.

In March 1974 the RO granted entitlement to service 
connection for internal derangement of the right knee with 
assignment of a noncompensable evaluation.

A March 1988 VA x-ray study of the right knee disclosed 
evidence of medical collateral ligament strain and 
degenerative changes.

In April 1988 the RO granted entitlement to an increased 
(compensable) evaluation for status post internal derangement 
of the right knee.

On November 4, 1991, the veteran submitted a claim of 
entitlement to increased compensation benefits for her 
service-connected status post internal derangement of the 
right knee.

The veteran underwent a special orthopedic examination by a 
private examiner in April 1989.  She reported having 
undergone arthroscopy and open surgery on the right knee in 
1981.  At that time she was told she had torn cartilage.  The 
surgery helped the problem of giving out of the knee, but the 
knee still gave out occasionally.  She lost two months of 
work at that time.  In January 1987 she walked down some 
stairs at work when her right knee gave out.  

Examination of the right knee disclosed a healed lateral scar 
and healed arthroscopy scars.  Range of motion was zero to 
130 degrees bilaterally.  McMurray's was negative with a 
complaint of right knee pain and crepitus.  There was a 
question of 1+ right medial laxity.  Deep tendon reflexes 
were 1+ and symmetrical at the knees.  X-ray studies 
disclosed minor retropatellar squaring and femoral condylar 
changes, especially posteriorly that were suggestive of minor 
degenerative change.  There was medial joint compartment 
narrowing more severe in the right knee than in the left 
knee.  

The pertinent examination impression was degenerative 
osteoarthritis of the right knee, greater than left.  The 
examiner felt the veteran had work restrictions that should 
cause her to avoid running, jumping, prolonged stooping, 
bending or prolonged stair climbing.


On file is a letter dated in September 1989 from management 
personnel notifying the appellant of the termination of her 
position as a Laboratory Attendant effective September 29, 
1999, due to restrictions from running, jumping, prolonged 
stooping, bending, and prolonged stair climbing.

VA conducted an orthopedic examination of the veteran in 
December 1991.  There were multiple scars from previous 
surgery, and tenderness at the medial and lateral joints of 
the knee.  There was full range of motion and McMurray's sign 
was negative.  There was tenderness at the medial patellar 
facet.  There was patello-femoral crepitance.  Degenerative 
joint disease of the right knee with eventual need for a 
total knee replacement was pertinently reported as a 
diagnostic impression.

A June 1992 VA outpatient treatment report shows the veteran 
was evaluated for right knee pain which was diagnosed as 
severe degenerative joint disease.  In July 1992 she was seen 
for the same symptomatology and again clinically assessed as 
suffering from severe degenerative joint disease.

Medical documentation on file shows the appellant had a right 
knee arthroscopy by VA in December 1992.

On file is a June 1993 letter from a supervisory individual 
noting the appellant had been on a temporary total disability 
for her right knee since November 1990.  

A July 1993 medical report shows the veteran was experiencing 
considerable disabling pain.  She was not working and had 
trouble walking.  She was able to walk two blocks using 
canes.  On examination range of motion was from 0 to 130 
degrees.  There was no instability to Drawer, varus, or 
valgus of either knee.  She had joint line tenderness with 
positive grind tests.  X-rays disclosed osteophytes, medially 
and laterally.  

On file is the report of a September 1993 independent medical 
examination of the veteran.  The examiner reported a history 
of arthroscopic debridement of the right knee in October 1991 
and December 1992.  

The veteran was reported to ambulate with two canes.  She 
demonstrated bilateral antalgic gaits with moderately 
diminished stride, length, and cadence.  The gait was 
reciprocating.  Examination of the right knee disclosed a 
well-healed medical arthrotomy scar.  There were also well 
healed arthroscopic portals.  She demonstrated some mild 
bogginess in the suprapatellar pouch.  Mild effusion was 
present.  Passive range of the motion of the knee was 0-115 
degrees.  Tricompartmental crepitus was detected which was 
most prominent in the medial compartment and patellofemoral 
joint.  There was no instability to varus-valgus stress at 
full extension.  At 30 degrees of flexion there was 1+ laxity 
to valgus stressing.  Lachman's test was negative.  At 90 
degrees of flexion the veteran had trace positive anterior 
drawer.

The veteran demonstrated diffuse mild joint tenderness on the 
medial side with no significant later joint line tenderness.  
Passive range of motion of the knee demonstrated mild to 
moderate tenderness which was most prominent past 70 degrees 
of flexion.  Flexion past 90 degrees passively demonstrated 
mild guarding and withdrawal to examination.  The examination 
assessment was moderate to advanced degenerative arthritis, 
tricompartmental involvement of the right knee.  

An October 1993 private medical examination report shows the 
veteran had well healed medial arthrotomy scarring and 
arthroscopic portals.  She had bogginess of the suprapatellar 
pouch with a mild effusion present.  Passive range of motion 
was 0 to 115 degrees.  She had crepitus in all of the 
compartments of the knee.  

On October 15, 1993, the appellant underwent bilateral total 
knee arthroplasty.  The admission and discharge diagnoses 
were bilateral knee osteoarthritis.  

A January 1994 private medical record shows the veteran had 
well healed incision with moderate keloid formation.  Range 
of motion of the right knee was 4-95 degrees.  There was no 
ligamentous instability to varus-valgus stressing, extension 
and at 30 degrees of flexion.  Overall, the veteran was doing 
well.

VA conducted an orthopedic examination of the veteran in 
August 1994.  Arthroscopic scarring was noted.  The right 
knee was swollen and somewhat deformed.  The examiner noted 
marked limitation of flexion, approximately 5 percent of 
normal.  Extension was normal.  Crepitus on flexion was 
present.  Drawer sign was absent.  The joints appeared to be 
stable with respect to collateral and meniscal function.  
Deep tendon reflexes were absent at both knees.  The examiner 
concluded by noting that the veteran was status post total 
knee replacement for extensive osteoarthritis and continued 
to have substantial disability with a limping gait and 
relatively limping movement.  The veteran was noted to 
continually engage in physical therapy which had helped in 
terms of mobility.

The veteran provided testimony before a Hearing Officer at 
the RO in May 1996.  A transcript of her testimony has been 
associated with the claims file.  She described the disabling 
manifestations of her right knee disability.  

An April 1995 private medical examination report shows the 
veteran complained of knee pain.  She walked with a 
reciprocating gait, with a normal stride, length, and 
cadence.  She used no aids for ambulation.  Her gait was non-
antalgic.  The right knee assumed a valgus alignment.  It was 
slightly warm.  There was no effusion.  Passive range of 
motion was 0 to 100 degrees.  The knee was ligamentously 
stable.  X-ray studies disclosed well positioned components 
with no evidence of radiolucencies.  The pertinent clinical 
assessment was stable post total knee.

An independent medical examination of the veteran for VA 
compensation purposes was conducted in July 1998.  The 
examiner noted that currently she was free of assistive 
ambulatory devices.  The was an improvement compared to her 
previous replacement condition.  She remained somewhat 
limited and was noted to be a minister.  She needed to stand 
for fairly prolonged periods when she preached and found the 
knee discomfort and flares that occurred during this activity 
somewhat limiting.  She complained of pain and weakness.  She 
did not use crutches or bracing.  Up until the last several 
months she could go up and down stairs in a normal fashion.  
Over the last several months she had taken to going up to the 
same step with both feet at the same time.

The examiner noted that the veteran walked with a speedy 
gait.  She was not specifically limping.  There were 
arthroscopic and surgical incisions present.  There was a 
long anterior basically midline incision.  The incision was 
supple and nontender.  There was no effusion on palpation.  
The knee was stable to varus and valgus stress testing.  
Lachman's test was negative.  There was no tenderness over 
the joint lines.  The joint was not painful on motion.  There 
was no effusion or edema.  There was no redness or heat.  
There were no callosities on her feet.  

The shoes showed a normal wear pattern.  The range of motion 
of 105 degrees was stopped by a feeling of stiffness and some 
discomfort.  Pushing against resistance produced pain.  X-ray 
study showed total knee prostheses in place.  The pertinent 
diagnosis was right total knee arthroplasty.

The examiner noted that the veteran had flare-ups and some 
functional loss including inability to perform prolonged 
walking or prolonged sitting activities.  She had recurring 
attacks though she did not have weakened movement and some 
fatigability.  There were no muscle spasms or swelling.  
There was pain on maximum knee flexion.  Pain was supported 
by adequate pathology, namely the total knee replacement.  
The examiner noted that the total knee replacement can be 
expected to provide the symptoms as described above.


Criteria 

Where entitlement to compensation benefits has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule); 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the rating schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred in or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155: 38 C.F.R. § 4.1 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field stations submission, is 
authorized to approve on the basis of extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:


(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal region.

Finally the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that it is 
established by x-ray evidence to be limited motion even 
though a range of motion may be possible beyond the point 
when the pain sets in.  Hicks v. Brown, 8 Vet. App. 417 
(1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
range of the opposite undamaged joint.  38 C.F.R. § 4.59.

A 100 percent evaluation may be assigned for prosthetic 
replacement of knee joint for one year following implantation 
of prosthesis.  A 60 percent evaluation may be assigned for 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  With intermediate 
degrees of residual weakness, pain or limitation of motion a 
rating may be assigned by analogy to diagnostic codes 5256, 
5261, or 5262.  A minimum rating of 30 percent is assignable.  
38 C.F.R. § 4.71a: Diagnostic Code 5055.

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee, in flexion at an angle of 45 
degrees or more.  A 50 percent evaluation may be assigned for 
ankylosis of a knee in flexion between 20 degrees and 45 
degrees.  A 40 percent evaluation may be assigned for 
ankylosis of a knee in flexion between 10 degrees and 20 
degrees.  A 30 percent evaluation may be assigned for 
ankylosis of a knee at a favorable angle in full extension, 
or in slight flexion between 0 degrees and 10 degrees.  
38 C.F.R. § 4.71a; Diagnostic Code 5256 (1999).

A 30 percent evaluation may be assigned for severe recurrent 
subluxation or lateral instability of a knee, 20 percent when 
moderate, and 10 percent when slight.  38 C.F.R. § 4.71a; 
Diagnostic Code 5257 (1999).

A 30 percent evaluation may be assigned for limitation of leg 
flexion to 15 degrees, 20 percent to 30 degrees, 10 percent 
to 45 degrees, and zero percent to 60 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5260 (1999).

A 50 percent evaluation may be assigned for limitation of leg 
extension to 45 degrees, 40 percent to 30 degrees, 30 percent 
to 20 degrees, 20 percent to 15 degrees, 10 percent to 10 
degrees, and zero percent to 5 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5261 (1999).

A 40 percent evaluation may be assigned for nonunion of the 
tibia and fibula with loose motion requiring brace.  A 30 
percent evaluation may be assigned for malunion of tibia and 
fibula with marked knee or ankle disability, 20 percent with 
moderate knee or ankle disability, and 10 percent with slight 
knee or ankle disability.  38 C.F.R. § 4.71a; Diagnostic Code 
5262 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."" Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A 10 percent evaluation may be assigned for a scar which is 
poorly nourished and repeatedly ulcerated.  38 C.F.R. 
§ 4.71a; Diagnostic Code 7803 (1999).

A 10 percent evaluation may be assigned for a scar which is 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.71a; Diagnostic Code 7804 (1999).
Other scars are rated on limitation on function of part 
affected.  38 C.F.R. § 4.71a; Diagnostic Code 7805 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to increased compensation for her service-
connected right knee disability is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her right knee disability (that are within the competence of 
a lay party to report) are sufficient to conclude that her 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the October 
1997 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

In this regard the Board notes that the veteran was given the 
opportunity to submit additional evidence in support of her 
claim for increased compensation benefits for her right knee 
disability.  Additional medical evidence in the form of 
treatment reports were obtained and associated with the 
claims file.  The veteran was afforded and attended a 
contemporaneous comprehensive independent medical examination 
for VA compensation purposes.  For these reasons and bases 
the Board is of the opinion that the veteran's case has been 
properly prepared for appellate review.

Evaluation to an evaluation in excess of 
20 percent for status post internal 
derangement of the right knee with 
degenerative joint disease from November 
4, 1991 to October 14, 1993.

The Board's review of the evidentiary record shows the RO's 
20 percent evaluation of the appellant's right knee 
disability was predicated on diagnostic code 5257 for 
moderate recurrent subluxation or lateral instability and 
diagnostic code 5010 for traumatic arthritis.  During the 
period of time in question, that is from the date of the 
reopened claim to the day prior to assignment of a 100 
percent evaluation based on the total knee replacement 
performed on October 15, 1993, the veteran complained of 
chronic right knee pain which was on more than one occasion 
clinically diagnosed as severe in nature or productive of 
severe disablement.  

In other words, competent VA medical authority considered the 
claimant to be suffering from severe disablement which under 
the relevant diagnostic code 5257 warrants assignment of a 30 
percent evaluation.  There exists no doubt that severe 
recurrent subluxation or lateral instability was not shown on 
examinations; however, the veteran was rated analogous to 
recurrent subluxation or lateral instability under diagnostic 
code 5257 associated with her arthritis under code 5010.  The 
Board finds that recurrent classification of the veteran's 
level of disablement as severe in nature by VA examiners 
provides an adequate evidentiary basis upon which to 
predicate assignment of the maximum schedular evaluation of 
30 for the appellant's right knee disability.

Additionally, there was no evidence of ankylosis of the right 
knee in flexion between 10 and 20 degrees which would have 
warranted a 40 percent evaluation under diagnostic code 5256.

During the subject period of time the range of motion studies 
of the right knee did not show limitation of leg extension to 
30 degrees which would have warranted a 40 percent evaluation 
under diagnostic code 5261.  30 percent is the maximum 
schedular evaluation permitted under diagnostic code 5260 for 
limitation of flexion; accordingly, a higher rating was not 
warranted under this code.  

The VA General Counsel has held that where, as here, the 
medical evidence shows that the veteran has arthritis of the 
knee and where the diagnostic code applicable to her 
disability is not based on limitation of motion, a separate 
rating for limitation of motion may be assigned if there is 
additional disability due to limitation of motion.  
VAOPGCPREC 23-97.  Specifically, the General Counsel stated 
the "[w]hen a knee disorder is already rated under DC 5257, 
the veteran must also have limitation of motion under DC 5260 
or DC 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned."

The ranges of motion of the right knee reported during the 
period of time in question show that in April 1989 on private 
examination extension was 0 degrees and flexion was 130 
degrees.  On VA examination in December 1991 right knee range 
of motion was described as full.  On examination in July 1993 
right knee range of motion was 0 degrees of extension and 130 
degrees of flexion.  The veteran did not meet the criteria 
for even a noncompensable evaluation under either code during 
the period of time in question; accordingly, there was no 
additional disability for which a separate rating may be 
assigned.  VAOPGCPREC 23-97.


Nevertheless, the Board notes that the veteran's well 
documented knee pain during this period of time, in view of 
radiographic evidence of arthritis which is part and parcel 
of the service-connected disability, may add to actual 
limitation of motion so as to warrant a separate rating under 
diagnostic code 5260 or 5261.  As such has been shown by the 
evidence of record during the period of time in question, the 
Board finds that assignment of a separate 10 percent 
evaluation for disability of the right knee is warranted, 
irrespective of the grant of the increased evaluation to 30 
percent under diagnostic code 5257.

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805; Esteban v. Brown, 6 Vet. App. 259 (1994).  

During the reporting period in question, the veteran's right 
knee scarring from previous arthroscopies was described as 
healed.  There was no evidence of poor nourishment with 
repeated ulceration, tenderness and pain on objective 
demonstration, or limitation on function of part affected.  
As such, a separate compensable evaluation for residual 
arthroscopy scarring is not warranted.  

The Court has held that when a diagnostic code is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40, 
4.45, with respect to pain, do not apply.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Also, the Court held that 
consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Accordingly, consideration of the 
provisions of 38 C.F.R. § 4.40, 4.45, 4.59 is not warranted 
in the period of time in question.

The Board finds that the evidentiary record supports 
assignment of an increased evaluation of not more than 30 
percent for status post internal derangement of the right 
knee from November 4, 1991 to October 14, 1993, with 
application of all pertinent governing criteria.


Entitlement to an evaluation in excess of 
30 percent for status post total right 
knee replacement on and after December 1, 
1994.

The question remaining for appellate review is whether the 
evidentiary record supports a grant of entitlement to an 
evaluation in excess of 30 percent for the appellant's right 
knee disability on and after December 1, 1994.  

In this regard the Board notes that the veteran is rated the 
minimum evaluation of 30 percent for total knee replacement 
under diagnostic code 5055, and 5010 for traumatic arthritis.  
The next higher evaluation of 60 percent requires chronic 
residuals of knee replacement consisting of severely painful 
motion or weakness in the affected extremity.

The most recent VA examination conducted in July 1998 was 
negative for severe pain or weakness of the right knee.  
Consequently, the next higher evaluation of 60 percent under 
diagnostic code 5055 may not be assigned.  Under this 
diagnostic code analogous ratings may be assigned under 
diagnostic codes 5256, 5261, 5262 with intermediate degrees 
of residual weakness, pain or limitation of motion.  In this 
regard the Board notes that the most recent VA examination 
was negative for ankylosis in flexion between 10 and 20 
degrees.  Accordingly, an increased evaluation of 40 percent 
under diagnostic code 5256 is not warranted.

Under diagnostic code 5261 a 40 percent evaluation may be 
assigned for limitation of extension limited to 30 degrees.  
The July 1998 VA examination report disclosed that right knee 
extension was to zero degrees.  Accordingly, an increased 
evaluation under diagnostic code 5261 is not warranted.  The 
July 1998 VA examination was negative for nonunion of the 
right tibia and fibula with loose motion requiring a brace.  
Hence, a 40 percent evaluation under diagnostic code 5262 may 
not be assigned.


The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The July 1998 VA 
examination report shows the VA examiner noted that the 
veteran does have flare-ups and some functional loss 
including inability to perform prolonged walking or prolonged 
sitting activities.  There was no weakened movement during 
recurring attacks.  

The veteran was noted to have some fatigability but no 
swelling or muscle spasms.  The examiner specified that pain 
was present on maximum knee flexion and that there was 
adequate pathology with respect to the right knee disability; 
namely, the total knee replacement which was expected to 
provide the above discussed symptoms.  The Board is of the 
opinion that in view of the examiner's comments, the current 
30 percent evaluation adequately compensates the veteran's 
for the nature and extent of her disablement with no evidence 
of severe residual disablement from the total knee 
replacement neither shown on clinical objective findings nor 
assessed as such by the examiner.

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805; Esteban v. Brown, 6 Vet. App. 259 (1994).  

During the reporting period in question, the veteran's right 
knee scarring from previous arthroscopies was repeatedly 
described as well healed.  There was no evidence of poor 
nourishment with repeated ulceration, tenderness and pain on 
objective demonstration, or limitation on function of part 
affected.  As such, a separate compensable evaluation for 
residual arthroscopy scarring is not warranted.  




In view of the foregoing discussion, the Board finds no basis 
upon which to predicate a grant of entitlement to an 
evaluation in excess of 30 percent for the appellant's status 
post total right knee replacement with application of all 
pertinent governing criteria.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or its regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such conclusion on its own.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The schedular criteria for the above discussed periods of 
time adequately compensate the appellant for the nature and 
extent of severity of her right knee disability.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to an increased evaluation of 30 percent for 
status post internal derangement of the right knee with 
degenerative joint disease from November 4, 1991 through 
October 15, 1993 is granted, subject to the governing 
criteria applicable to the payment of monetary benefits.

Entitlement to a separate 10 percent evaluation for 
degenerative joint disease of the right knee is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
status post total right knee replacement on and after 
December 1, 1994 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

